 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDGilbert International,Inc. and Local Union # 1516,InternationalBrotherhood of ElectricalWorkers,AFL-CIO, CLC. Cases 26-CA-4934 and 26-RC-4653September25, 1974DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn May 24, 1974, Administrative Law Judge AnneF. Schlezinger issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedcross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Gilbert International,Inc., Jonesboro, Arkansas, its officers, agents, succes-sors, and assigns, shall take the action set forth in saidrecommended Order.IT IS FURTHER ORDERED that the election conductedon November 21, 1973, in Case 26-RC-4653, be setaside, and that said case be remanded to the RegionalDirector for Region 26 to conduct a new election atsuch time as he deems the circumstances permit thefree choice of a bargaining representative.DIRECTION OF SECOND ELECTIONA second election by secret ballot shall be conduct-ed among the employees in the unit found appropri-ate, at such time as the Regional Director deemsappropriate. The Regional Director for Region 26shall direct and supervise the election, subject to theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended. Eligible to vote are thosein the unit who were employed during the payrollperiod immediately preceding the date of issuance ofthe Notice of Second Election, including employeeswho did not work during that period because theywere ill, on vacation, or temporarily laid off. Alsoeligible are employees engaged in an economic strikewhich commenced less than 12 months before theelection date and who retained their status as suchduring the eligibility period and their replacements.Those in the military services of the United Statesmay vote if they appear in person at the polls.Ineligi-ble to vote are employees who have quit or been dis-charged for cause since the designated payroll periodand employees engaged in a strike who have beendischarged for cause since the commencement there-of, and who have not been rehired or reinstated beforethe election date, and employees engaged in an eco-nomic strike which commenced more than 12 monthsbefore the election date and who have been perma-nently replaced.' Those eligible shall vote whether ornot they desire to be represented for collective-bar-gaining purposes by Local Union # 1516, Interna-tional Brotherhood of Electrical Workers, AFL-CIO,CLC.i In order to assurethat all eligible voters may have theopportunity to beinformed of the issues in the exerciseof their statutoryrightto vote,all partiesto the election should have access to a list of voters and their addresses whichmay beused to communicate with themExcelsiorUnderwear Inc,156NLRB 1236 (1966),N L.R B v Wyman-Gordon Co,394 U S 759 (1969)Accordingly,it is herebydirectedthat an electioneligibilitylist, containingthe namesand addressesof all the eligiblevoters,must befiled by GilbertInternational, Inc, withthe RegionalDirectorfor Region 26within 7 days,after the date of issuanceof the Noticeof Second Election by the RegionalDirector. The RegionalDirector shall make the list available to all parties tothe electionNo extensionof time tofile this list shall be granted by theRegional Director exceptin extraordinarycircumstances Failure to complywith this requirementshall begrounds for setting aside the election wheneverproperobjections are filedDECISIONSTATEMENT OF THE CASEANNEF. SCHLEZINGER,AdministrativeLaw Judge: Upona charge and an amended charge filed respectively on No-vember 27, 1973, and January17, 1974, by Local Union# 1516, International Brotherhood of Electrical Workers,AFL-CIO, CLC, referredto herein as the Charging Partyor the Union,the General Counsel,by theRegional Direc-tor for Region 26,issued a complaint on January 18, 1974.The complaint alleges thatGilbertInternational,Inc., re-ferred to herein as the Respondent,interrogated employeesconcerning their union activities,threatened employeeswith loss of employment and of job benefits if they selectedthe Union as their collective-bargaining representative, dis-charged an employee because of his union or concertedactivities,and thereby engaged in unfair labor practices inviolation of Section 8(a)(1) and(3) of the Act. In its answer,duly filed,the Respondent admits certain factual allega-tions of the complaint but denies that it has engaged in thealleged unfair labor practices. GILBERT INTERNATIONAL, INC.Based on a petition filed on October 18, 1973, in Case26-RC-4653, and pursuant to a Stipulation for CertificationUpon Consent Election, an election was held on November21, 1973, at the Respondent's plant. The Union, whichfailed to receive a majority of the valid ballots cast, filedobjections to the election on the same day it filed its charge.In a report on objections issued on January 18, 1974, theRegional Director found that certain issues raised by theobjections could best be resolved on the basis of recordtestimony at a hearing before an Administrative Law Judge,and recommended that Case 26-RC-4653 be consolidatedwith Case 26-CA-4934, in which a complaint was issuedthat day. On February 6, 1974, the Board issued an Orderdirecting such a hearing, and on February 11 the RegionalDirector issued an order consolidatingcases,providing thatCase 26-CA-4934 and Case 26-RC-4653 were to be consol-idated for the purposes of hearing, ruling, and decision byan Administrative Law Judge; that thereafter Case 26-RC-4653 was to be transferred to and continued before theBoard; and that the provisions of Sections 102.46 and102.69(e) of the Board's Rules and Regulations were togovern the filing of exceptions.Pursuant to notice, a hearing in the consolidated proceed-ing washeld before me at Jonesboro, Arkansas, on Febru-ary 26, 1974. All parties appeared at the hearing and wereafforded full opportunity to be heard, to examine andcross-exaimine witnesses, and to introduce relevant evi-dence. The parties at the hearing waived closing argument.Subsequent to the hearing, the General Counsel and theRespondent filed briefs on or about April 1, 1974, whichhave been fully considered.Upon the entire record in this proceeding, and from myobservation of the witnesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent, a corporation doing business in theState of Arkansas, with an office and place ofbusinesslocated in Jonesboro, Arkansas, is engaged in the manufac-ture of electric insect control devices. During the 12-monthperiod preceding the issuance of the complaint, the Respon-dent, in the course and conduct of its business operations,purchased and received at its Jonesboro, Arkansas, loca-tion, products valued at more than $50,000 directly frompoints located outside the State of Arkansas. The complaintalleges,the Respondent in its answer admits, and I find, thatthe Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDI find,as the complaint alleges and the Respondent'sanswer admits,that LocalUnion #1516, InternationalBrotherhood of Electrical Workers,AFL-CIO, CLC, is alabor organization within the meaning of Section 2(5) of theAct.IIITHE UNFAIR LABOR PRACTICESA. Interference,Restraint,and Coercion539The Respondent has been engaged in the manufactureand sale of electric insect control devices about 7 years, andemploys about 14 employees. Gilbert, the president andgeneral manager of the Respondent, is in charge of manage-ment and labor relations policies. Hale, who has been em-ployed by the Respondent about 5 years,in turn as amachine operator, a foreman, and a shop foreman, in Sep-tember 1972 became the production supervisor or shop su-perintendent. Hale testified, and it is undisputed, that hefirst learned of union activity among the Respondent's em-ployees when almost all of them began wearing union but-tons in the plant. Gilbert testified, and it likewise isundisputed, that he first learned of union organizationamong his employees when he received the petition for anelection. The record indicates that in both instances thisoccurred on or about October 19, 1973.Gilbert testified that the first thing he did when he learnedof the union activity was to call the employees together andgive them a very short speech in which "I told them that Iwas disappointed and disillusioned, I was mad, and that Iwould fight the union intervention in our relationship withall that I could." Gilbert also had printed and distributedto the employees a leaflet that contained three "compan-sons."Under the first heading, "Let's Compare the Past,"Gilbert listed as what the Respondent did for each employ-ee:1.It gave you a good job when you needed one.2.Provided you steady employment with reliableweek-to-week paychecks.3.Provided you with fine employee benefits.It contrasted this with the statement that what the Unionhad done was "A great big zero-That's right-NOTHING!"This comparison was concluded with a warning "THINK-WHAT WOULD YOU DO WITHOUT YOUR JOB!"Under the second heading, "Let's Compare Again thePresent," the leaflet made reference to the Respondent giv-ing employees 8 paid holidays and I week's paid vacation,job security, an employee savings plan to which the Respon-dent contributed, "these good benefits and good wages andwithout having to pay a nickel in dues and worrying aboutstrikes," free cold drinks and coffee every day, the "right totalk over your problems with the President and GeneralManager person-to-person anytime," a "hospital plan un-surpassed" for which the Respondent "pays over 60% of thecost for you and your entire family," and concludedthe listwith"AND THERE'SMANY MORE" This was contrasted withwhat the Union was doing for them, described as "AnotherBig Zero-That's right-STILL NOTHING." This comparisonwas concluded with the warning to "THINK AGAIN! TheUnion is noted for making TROUBLE. It can cause you andyour family to SUFFER."Under the third heading, "O.K. Comparison No. 3 TheFuture," the following appears over Gilbert's signature: 540DECISIONSOF NATIONALLABOR RELATIONS BOARDI,Donald E. Gilbert President of GilbertInternational,Inc., do herebyguaranteethat if you do not have aunion in ourplant you will not lose your jobon accountof a strike.I,Donald E. Gilbert, President of Gilbert Internation-al, also guarantee that anyone voting no union in theelection will not lose his job or any of our companybenefits.This was contrasted with what the Union would do as fol-lows:Mr. Gilberthas signed a guaranteethat you will notlose your job on account of a strikeif there is no unionhere.Now ask theorganizersif they willsign the state-ment below:If a union wins an election, it will normally choose abargaining agent for all the employees. There will be nocontract in effect and there will be no other changes.The union begins meetings and talks with managementof the Company for a contract to cover the Company'sfuture dealings with you. If the union makes wage andworking condition demands that the Company cannotafford and the Company refuses to sign such a con-tract, then the union calls for a strike and the employ-ees who answer the walk out lose their pay. Each manwho walks the picket line or refuses to come in to workis subject to being permanently replaced. Normally thecompany loses business and everybody loses when astrike is called, except the union organizers with theirexpense accounts.I hereby guarantee that if the union represents you noemployee in the plant will lose his job because of astrike.Below a blank signature line appeared the italicized state-ment:If anyunion representative,or anyone for the union, signsthis guarantee-ask himHow the union is going to makethe company do anything if it doesn't intend to pull astrike.Gilbert prepared another document setting forth atlength his opposition to the union organization of his em-ployees. He read this document to the assembled employeesas a speech on a date he could not recall but thought wasNovember 5 or 7. He also had copies, dated November 8,addressed and mailed to each employee. In this document,Gilbert described his "disgust" at being informed by theBoard of the union activity among his employees, and his"hurt" feelings "over the potential loss of the personal andclose relationship that I have had with you"; pointed out theemployment benefits his employees had been granted; com-pared working conditions at his plant with those at otherplants, including a local unionized plant where there was agood deal of subcontracting, and referred to the pressuresput on him to subcontract work; pointed to his efforts tomaintaincontinuous operations although his business was"seasonal," and asked what his employees would advise himto do if, in winter, with "no sales but a tremendous invento-ry," he was faced with a union contract he could not meetor demands he "could not afford to recognize in the bestinterestsof the Company"; pointed out that the most impor-tant thing he could do was go out seeking business contractsto provide them all with security rather than stay at theplant "worrying about a union trouble"; set forth his "guar-antee. . . that I am going to be the toughest, bargainingmanager that any union has ever come in contact with inthis area," his "guarantee that I will permanentlyreplaceany man whogoeson an economic strike," and his explana-tion that "I know where unions are involved that there arestrikes."On page 7 of this eight-page document, Gilbertstates the following:Some of you may wonder if you have already signed acard for one reason or another and now want to cancelthe effects of the card, can you do so? The answer is"Yes". You have just as much right not to join or signa union card as you do to join or sign a union card. Ifyou have changed your mind, you can ask for your cardback and cancel it whenever you want to. If you makesuch a request and the union tells you it no longer hasyour card, but they sent it to the National Office, whichis the standard reply, you can still cancel the effect ofthe card by simply writing the union with a copy to theNational Labor Board and copy to the General Man-ager of your Company which tells them that you nolonger wish to authorize the union to be your collectivebargaining agent. Your right to make such a request isguaranteed by Federal and State Law.Shortly before the conclusion of this speech and document,Gilbert stated: "I want to tell you how I feel about the uniontrying to force its way into our plant. I am 100% opposedto any attempt by any union to break up such a goodrelationship that exists at Gilbert International.We cancontinue to have people working together here foreverybody's best interest or we can have union trouble. Thatdecision will be up to you, but I want everyone to know andto make it perfectly clear that we will fight union trouble-makers with every ounce of energy we have, with our lastdollar, and to the last zap on the last bug killer leaving thisplant."Shortly after Gilbert delivered this speech and sent a copyof it to each employee, several copies of employee letterswithdrawing from the Union were turned over to Gilbert,and a number of employees discontinued wearing unionbuttons at work.The General Counsel contends that Gilbert's statements,oral and written, clearly conveyed to the employees thethreat that their employment and job benefits were in jeop-ardy in the event of a union victory; that these statementstherefore constituted threats violative of Section 8(a)(1) ofthe Act; and that the suggestion that employees who wishedto withdraw from the Union should request in writing thatthe Union return or cancel their cards, with copies of theirletters to be furnished to the Board and "to the General GILBERT INTERNATIONAL, INC.541Manager of your Company which tells them that you nolonger wish to authorize the union to be your collectivebargaining agent," constituted interrogation concerning theemployees' union membership and activities violative ofSection 8(a)(1) of the Act.The Respondent maintains that Gilbert's comments re-garding the effect of unionization, in speeches and docu-ments, were only statements of fact or economic predictionsbased on the usual results of unionization, and were there-fore protected by the free speech proviso of the Act. It alsoasserts that Gilbert's request that employees furnish theRespondent with copies of their withdrawal letters did notconstitute unlawful interrogation on the grounds that Gil-bert included this request because a substantial number ofemployees had voluntarily stated that they wished to with-draw their union cards; that, as stated in the Respondent'sbrief, "Mr. Gilbert's only purpose in requesting that a copyof any cancellation letter sent to the union be furnished theNLRB and the Company was to lay the basis for challeng-ing the 30 percent showing-of-interest for support of theelection petition"; and that in fact such a challenge wasmade to the Regional Director by letter dated November 8,1973, which the Regional Director, by letter of November9, found without merit.Concluding FindingsIt is apparent, from the above illustrative comments con-tained in Gilbert's oral and printed communications to theemployees, that the Respondent was seekingto instill in itsemployeesa sense offear that unionization would bring onstrikes, trouble, loss of jobs, and a reductionin existingbenefits. In the first leaflet, after comparingjobbenefits thathad been or would be provided by the Respondent in thepast, present, and future, with the "zero" contribution bythe Union, Gilbert exhorted employees to think about whatthey would do without their jobs, warned them that theUnion was noted for making trouble and could cause theemployees and their families to suffer, questioned how theUnion could make the Respondent "do anything" withouta strike, pointed out that unionization would break up thegood employer-employee relationship in effect at the plant,and guaranteed that "anyone voting nounion in the elec-tion will not lose his job or any of our company benefits."Gilbert followed this up with the lengthy speech to theemployees, with a copy sent to each employee, in which heexpressed his determination to fight the "union troublemak-ers" even to "the last zap on the last bug killer leaving thisplant," reiterated his views as to the inevitability of strikesin the event of a union victory and his "guarantee" that hewould "permanently replace any man who goes on an eco-nomic strike," and made reference to the pressures on himto subcontract out work as was done in unionized plants inthe area, and to the fact he could not go out to obtaincustomer contracts for more work when he had to be at theplant "worrying about a union trouble." Gilbert thus re-peatedly suggested that unionization would inevitably resultin strikes, curtailment of work, and loss of employment andof job benefits. The effectiveness of Gilbert's statements asto his views about the effects of unionization is indicated bythe fact that many employees who signed union cards andwore union buttons withdrew their cards and removed theirbuttons after Gilbert expressed these views.The Board holds that the fact that an employer whopredicted adverse effects of union organization "attributedsuch consequences to the Union, rather than to its own acts,does not make the Respondent's actslawful,since it is clearthat the dire consequences the Respondent describes couldonly be brought to fruition by the employeesthemselves inaccepting the Union as their representative. The Board hasconsistently held that where an employerengaged in con-duct,asdescribed in the above-quoted excerpts ofRespondent's letters,which was not an attemptto influencethe employees by reason, but was an appeal tofear, suchconduct was intended to interfere with, restrain, and coerceemployees in the exercise of their rights guaranteed by Sec-tion 7, and was, accordingly, violative of Section8(a)(1) ofthe Act [citations omitted]."1 The Board holds also that anemployer violatesSection 8(a)(1) of the Act "by threateningemployees with trouble or harm as a consequenceof signingunion authorization cards."' The courts likewise have held,with regard to an employer's contention that certain state-ments "weremerely predictions of the possible economicconsequences of unionization," that "The cumulation ofsuch remarks, relatively innocuous in themselves, maycreate an atmosphere in which employee free choice is ren-dered impossible [citations omitted]."3 A recent court ofappeals decision ° held that an employer's argument thatcertain statements were "legitimateeconomic predictions"and as such protected by Section 8(c) of the Act "overlooksthe severe burden which has been placed upon employersseeking to justify such statements by NLRB v. Gissel Pack-ing Co., 395 U.S. 575," and quoted from the Supreme Courtopinion in that case as follows:[A]n employer may even make a prediction as to theprecise effects he believes unionization will have on hiscompany. In such a case, however, the prediction mustbe carefully phrased on the basis of objective fact toconvey an employer's belief as to demonstrably proba-ble consequences beyond his control... .I find, on the entire record, that Gilbert'sstatements,summarized above, which were made by the president of theRespondent to all the unit employees, were not an appealto reason or statements of objective fact, but were threatsthat unionization would result in loss of employment and ofjob benefits. I find further that these threats were intendedby the Respondent to discourage membership in and activi-ties on behalf of the Union, and that the Respondent, bysuch conduct, interfered with, restrained, and coerced em-ployees in the exercise of the rights guaranteed in Section7 of the Act, in violation of Section 8(a)(1) of the Act .6I find further that, at the time Gilbert told the employees1General AutomationManufacturing, Incorporated,167 NLRB 502 (1967).ZKellwood Co,175 NLRB 559 (1969).7N L R B v Kaiser Agricultural Chemicals,473 F.2d 374 (C A. 5, 1973)4Ztm'sFoodliner, Inc v. N LR.B.,495 F.2d 1131 (C.A. 7, 1974)3 SeeScott-Gross Company, Inc,197 NLRB 420(1972), enfd. 477 F 2d 64(CA 6, 1973)6 SeeN L R B v. Groendyke Transport,Inc, 493 F 2d 1404 (C.A. 5, 1974);Greenwood Mills,210 NLRB No 15 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey could ask the Union in writing to return their cards,and requested that they send copies of these letters to theRespondent, practically all of the approximately 14 eligibleemployees had signed cards. Compliance with Gilbert's re-quest would have provided the Respondent not only withinformation as to which employees withdrew cards, but alsoan indication of which employees retained their union mem-bership. I find, in all the relevant circumstances, that theRespondent, by such request, brought "pressures to bearupon employees to divulge a choice which they had a pro-tected right to keep to themselves." 7 I find therefore that theRespondent unlawfully interrogated employees about theirunion membership and activities, and thereby further inter-fered with, restrained, and coerced employees in violationof Section 8(a)(1) of the Act.B. The Terminationof Shields' Employment1.Shields' union activityShields was hired by the Respondent in June 1972, andwas terminated on November 14, 1973. Organization of theUnion began in about October 1973. Shields signed a unioncard on October 14. He also wore a union button at work.His testimony was contradictory as to dates generally, in-cluding the date when he began wearing the button. Hetestified that he thought it was on October 24, the day ofGilbert's first speech, and at another point that it was on theday the election notice was posted, which was about No-vember 14, the day he was discharged. His pretrial affidavitstated that everyone in the shop wore the buttons on orabout November 7 when the election notice was posted.This date was crossed out on the affidavit and October 24written initsplace. The record indicates that employeesbegan wearing the buttons to work on the day the Respon-dent received the petition for an election, about October 19,1973.Shields testified that he signed up about eight other em-ployees in the Union, but that he believed no supervisor sawhim do so, or knew that he had done so, and that his onlyother union activity was wearing the union button. He ad-mitted that virtually all the eligible employeessigned unioncards and wore union buttons at work during the period inquestion, and that "at least two" other employees got unioncards signed and were not terminated as far as he knew. Healso testified that employees began removing their unionbuttons after Gilbert's first speech, although the record indi-cates they began wearing them at a later date. He testifiedfurther that he believed he was the only one wearing abutton the last few days he was employed, but then admit-ted there could have been others wearing them at that time.2. Shields' employment historyShields worked on the Respondent's final assembly about8 months, then in shipping and receiving. At the time of hisdischarge, he was working at the packing table, and was theonly packer. His rate of pay had increased from $2.14 to7F W Woolworth Company,173 NLRB 1146,1150 (1968)$2.70 an hour. Shields, who worked under different supervi-sors on his various jobs, testified at one point that he workedon the packing table job under the direct supervision ofLarson, the quality control man, but at another point thathe worked on this job under the direct supervision of Hale.In the summer of 1973, when Shields was working on theshipping and receiving dock, he sometimes went into thepurchasing agent's office on the dock to do paperwork orto telephone truckers about pickups. The purchasing agentcomplained one day to Hale about this use of her office, andHale then discussed it with Shields. Hale testified thatShields argued that he was doing paperwork there and thatthe office should be his, while Shields denied that he saidthis. In any event, Hale admitted that, when he told Shieldsthat the purchasing agent had to have the office, Shields saiditwas all right and he would go back out and do his job;that Shields did so; and that this incident was never men-tioned to Shields again.Shields testified that one day in late October 1973, hedelivered some products for the Respondent; that as a resulthe did not punch out until 20 minutes after his shift endedat 4 o'clock; and that he raised a question about his nextpaycheck as it did not include 20minutesof overtime pay.On cross-examination by the Respondent, however, Shieldsadmitted, as his pretrial affidavit stated, that the overtimemay have been only 13 minutes, and that Hale explained tohim that the Respondent paid overtime only on a quarter-hour basis. He denied that he had known of this practice.He also denied that, as Hale testified, he accused the Re-spondent of "cheating" him, and that he told Hale he wouldget that overtime pay one way or another. His pretrial affi-davit states, however, that he told Hale he was going to getpaid for all work after 40 hours.Hale testified that, at about thissame timein late Octo-ber, a supervisor pointed out to him one day that Shieldswas not doing his work but was staring at Hale, that Halethen observed for himself that this was so, that he spoke toShields about it, and that Shields answered that he wasdoing his work. On this same day, Hale testified, he was ona break when Shields, walking in the opposite direction,jostled him. He did not say anything to Shields about thisand, in fact, admittedly did not think anything about ituntil, in considering weeks later whether to dischargeShields, he decided Shields had "brushed into" him "onpurpose."3. Shields' absenteeismShields was the only packer employed by the Respondentbut others were able to do this work when Shields wasabsent. He admitted this was a frequent occurrence. Haletestifiedthat Shields' attendance record began to be poor inthe spring of 1973 when Shields was having car trouble andmarital problems; that he spoke to Shields "quite a fewtimes"about this, but was lenient and understanding whenShields was absent without obtaining leave or calling in asShields generally gave an acceptable excuse on his return towork; that, while Shields' only explanation for a time was"personal business," Hale accepted this as adequate be-causehe understood it had reference to Shields' familyproblems; and that no warnings were issued to an employee GILBERT INTERNATIONAL,INC.543for absence if he gave a good reason for the absence on hisreturn.On November 5, Shields was absent without giving noticeor calling the plant.When he came to work on November6,Hale asked where he had been the previous day. Haletestified that Shields said only that he had business to takecare of,and refused to explain when Hale asked the natureof this business;that,when he asked why Shields did notcall in,Shields replied that he did not think it importantenough;and that he then said he was giving Shields his firstwarning. Shields testified that he did not show up at workon November 5 because of personal business,that he didnot recall that Hale asked next day what this business was,but he admitted that Hale did ask if he could not let Haleknow on the day of an absence the reason for it.Shieldsdenied that he answered he did not do so because it was notimportant enough,and that Hale said,if he had no betterexcuse than personal business,Hale had to give him a warn-ing.Shields worked on November 6, but was out again onNovember 7, with no notice and no call.He testified thathe was ill all day;that,while not completely recovered, hewas well enough to come to work the next day; that Haleasked why he had been absent,and he said he was ill; thatHale then asked if he had seen a doctor,and he said he hadnot; and that Hale asked why he had not called,and he saidhe had been in bed all day and had no telephone.Shieldswas at this time living alone as his wife and child had lefthim.Hale testified,and Shields denied,thatHale sawShields that day driving his truck on the highway; thatShields admitted to Hale he went out, and said he did notcall while he was out because he did not have a dime; thatHale said he was giving Shields another warning;and thatShields replied that he did not care,and it would probablynot be long before he got a third warning.During the deer hunting season in 1972, a number ofemployees were permitted to take time off to go hunting,and the remaining employees did maintenance work. Thefirst 2 days of the 1973 deer hunting season were Mondayand Tuesday,November 12 and 13. Hale prepared a peti-tion indicating which employees wanted to go hunting onone or both of these days,and had it circulated on thepreceding Thursday or Friday. Shields'name appears onthe list with the notation in his handwriting "does not wantoff" for both Monday and Tuesday.He testified that never-theless a cousin he visited on Sunday persuaded him to gohunting on Monday.Hale testified that enough employees had indicated onthe petition their intention to come in on Monday to enablehim to schedule production work. The items produced thatday had to be piled up,however,as Shields,the only packer,did not come in, and there was no one on the reduced crewwho could do the packing.Shields was the only employeewho indicated he would come in that day who failed to doso.When Shields came to work on Tuesday,Hale askedwhere he had been the previous day. Shields said he hadbeen in the woods hunting.According to Hale,he remindedShields of the petition Shields signed indicating he wantedto work,and said he had needed Shields; Shields said heknew that,but he had been talked into going hunting by hiscousin;when asked why he did not call,Shields answeredthat he left at 4 a.m., and there was no telephone at hiscousin's home or in the woods;Hale said he was givingShields a third warning,and Shields responded that Halewas apparently discharging him; Hale said he was not, butneeded time to decide what to do;and, when Shields repeat-ed that he thought Hale was discharging him, and askedHale why not get his check,Hale again said he needed timeto decide,so Shields should clock out and he would letShields know when to come back.Shields testified that,when Hale told him to go home,he asked if he was dis-charged;that Hale told him to come back the next day andHale would let him know then;and that he said that,ifHalewas discharging him, he would like his check before goinghome.He denied that other comments to which Hale testi-fied were made.4. Shields'dischargeHale testified that he gave this matter a good deal ofthought after Shields left and decided,without discussing itwith Gilbert or any other company representative,to dis-charge Shields.He notified the bookkeeper, and had hermake up Shields'check.On the next day, which was payday,Shields came in about noon to get his check.A secretarynotified Hale of this,and Hale brought Shields' check to theoffice.Hale testified that,before he told Shields he wasterminated,Shields looked at the check and stated that theRespondent had cheated him again.Shields admitted rais-ing a question about his check but denied accusing anyoneof cheating him. Hale had the bookkeeper explain to Shieldsthat the deduction in question was for insurance. Shieldstestified that he asked Hale if he was discharged, that Halesaid he was, that he asked why, and that Hale said it wasbecause he missed time and did not call in. Shields thenasked to see Gilbert,and Hale took him to Gilbert's office.Shields testified: "I explained to Mr.Gilbert that I felt thatI had done my job properly and to the best of my ability anddone good work for him.I told him that I would like arecommendation, a letter of recommendation, to that effect.He told me that he could give me a letter of recommenda-tion,but it wouldn'tbe a good one, that he didn't have thetime to make it out at that time,that he would send it to me.I told him that I appreciated it and left."He denied that,when Hale made a comment, he told Hale to "shut-up," butadmitted he did say he was not talking to Hale, that he saidthis "in a strong voice," that Gilbert asked that there not beany trouble, and that he said there would not be.5.The rule asto absenteeismHale testified that he made the decision to terminateShields "Because of his absence and attitude and the smartanswers I kept getting";that after previous absences with-out notice Shields,on his return to work, had discussed withhim the reason for the absence, but failed or refused to givea satisfactory explanation for his last 3 absences; and thatthe factors of "attitude and the smart answers" were relatedto the absentee incidents.Shields did not question Hale's assertion to him that hisdischarge was for missing work and not calling in.He testi- 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDfied that he had been hired by a supervisor no longer in theRespondent's employ and that, "When I hired-in, they in-structed me to call-in or let them know in some way why Iwas off. They said that I had three days to call-in on anabsentee,otherwise after three days my job would be termi-nated. That's the way it was." Shields admitted that Haleonce came to his home to check on his 3-day absence fol-lowing a work injury, and told Shields he did so because hedid not want Shields to lose his job At another point, how-ever, Shields testified that the supervisor who hired him didnot say what would happenifanemployee failed threetimesto follow the rule, and that no one told him this couldcause dischargeHe testified further that no one to hisknowledge followed the rule "specifically"; that he knew hehad to give notice before, or an excuse after, an absence;that he had been absent frequently but called in only abouta third of the time; and that nothing was said to him aboutthis, and he was never warned that he was subject to dis-charge therefor.The Respondent maintains that there was a plant ruleregarding absenteeism, and that, while the rule was not inwritten form, it was known to the employees and was en-forced.Hale testified that therule, ashe announced it toemployees when hired, was- "If they missed a day, theyneeded to call-in. If it was important, they needed to call-inthey weren't going to be there. If they missed three daysstraight without calling-in, then that's an automatic dismiss-al . . . I explained to them that if theymisseda day and theydidn't call-in or anything, they would get a warning. If thathappened three times, then that was a dismissal, they wouldbe terminated."Employee Bond testified,as a witnessfor the Respon-dent, that Hale told him the rule was, "if we missed one dayor three days, four day, or a week, whatever we missed, tocall-in every day that we missed. If we didn't call-in, wecould get fired over it." And employee Golden testified thatanother supervisor who hired him "said that if you missedthree days in a row, you would be terminated. Or if youmissed three days in different periods oftimeand didn'tcall-inor have a good excuse, you could be terminated." Hetestified further, on cross-examination by the GeneralCounsel, that the supervisor "said that if you were absenta day to call-in or makesomeother arrangements or tell himthe day before you're going to take off, or something."Golden admitted he was off 2 weeks to take his wife toanother city for an operation, has missed a day "ever oncein a while" because of sickness and personal business, andfailed to call-in 3 or 4 times, but, on such occasions, ex-plained his absence the following day. Golden also testifiedthat there was no absenteeism rule in the employee rulebook, although he admitted there might be as he had notread the entire book, which he received about a month ago,and that he might have been given a pamphlet when hiredbut did not remember. These witnesses also testified aboutcertain employees who had been discharged for absentee-ism, but itappears that these employees had much shortertenure and far worse absenteeism records than Shields had.6.Other grounds for Shields' dischargeAlthough Hale, at the time of the discharge, referred onlyto Shields' absenteeism and failure to call in, he testifiedthat he also considered, as grounds for discharge, "minor"incidents about which Shields was never disciplined norwarned of discipline-using the purchasingagent'soffice,claiming he was entitled to overtime pay, staring at Hale,and jostling Hale. Hale was not critical of Shields' work orconduct generally. He admitted that Shields had received alittlemore in raises than other employees, that for a timeShields "was a real good hand and everything," that he wasin fact satisfied with Shields until November 5, and thatthey had been on friendly terms during most of the periodof Shields' employment. Hale also testified that he did notdiscuss Shields' discharge with Gilbert. Gilbert, however,testified that Shields for months before his discharge hadbeen an unsatisfactory and troublesome employee in re-spects Hale did not mention in his testimony or as to whichhe contradicted Gilbert's testimony. Included in Gilbert'scriticismswere that Shields did poor work, that he wasuncooperativeand disobedient in carrying out hissupervisor's directions, that he was belligerent and tried topick fights with employees and supervisors, that varioussupervisors and employees complained about him, and thathe demanded frequent reassignments whenever he got tiredof the work he was doing. On the basis of demeanor whiletestifying and the recordin itsentirety, I find Gilbert'stestimony about Shields' employment record exaggeratedand incredible.On the other hand, Shields' testimony contained a num-ber of inconsistencies, self-contradictions, and variancesfrom his pretnal affidavit. These include, for example, hisdifferent versions as to when he began to wear a unionbutton; as to whether he worked overtime more or less thana quarter-hour; as to whether or not he was ever told thatrepeated absence without notice was a dischargeable of-fense;and as to whether on his last day of employment hewas the only employee wearing a union button, or otherswere wearing them also, or he did not know as he was notin the plant but only in the office that day.Concluding Findings as to Shields' DischargeShields, who was a member of the Union and active onits behalf, was discharged, 1 week before the election, by anemployer who had made "perfectly clear"its intentto "fightunion troublemakers with every ounce of energy we have.... " The Respondentasserts asthe principalreason forShields' discharge his absenteeism. Hale testified that healso considered the admittedly "minor" incidents, but hedid so in the contest of Shields' absences. It is apparent fromthe record that the Respondent's ruleas to absenteeism, tothe extent that there was a rule, was unwritten and not veryexplicit as toits terms.Moreover, the record shows that therulewas frequently disregarded, and that HaletoleratedShields' frequent absences prior to November 5. It was onthat date that Hale claimed he gave Shields the first warn-ing.None of the warnings were reduced to writing. On theother hand, whatever the terms of the Respondent's rule orpractice as to absenteeism, it is clear that an employer canrequire employees to show up for work on schedule unlessgood cause is shown for failure to do so. And Shields wasabsent, without advance notice and withoutcalling in, on GILBERTINTERNATIONAL, INCMonday and Wednesday of one week, and again on Mon-day of the next week, although he had specifically commit-ted himself to come to work that day. He did not give Haleany explanation of the first absence other than "personalbusiness." His excuse of illness for the second absence wasunconvincing, not only to the Respondent but also inShields' testimony at the hearing. As to the third absence,the General Counsel's brief points out that Shields was nottold production work was to be scheduled that Monday,and he could reasonably have assumed that only mainte-nance work would be done as in previous deer huntingseasons. But Shields had committed himself to come in thatday with no reservation as to the nature of the work to beassigned, and his only excuse for not doing so was that hehad been talked into going hunting in circumstances thatmade it difficult to notify Hale. Moreover, when Shieldsreturned on November 13, and again on November 14, heseemed to be defying Hale to discharge him. It was Shieldswho first mentioned discharge on November 13, and hementioned it repeatedly before Hale told him on November14,when Shields asked if he was discharged, that he was.The General Counsel has established the Respondent'sunion animus, as well as various suspicious circumstancesin the discharge of Shields, including the timing, a weekbefore the election; the absenteeism rule, shown to be vagueand frequently disregarded; the tolerance of Hale forShields' frequent absences prior to those in November; andHale's reliance, as additional reasons for dischargingShields, on the admittedly "minor" incidents never men-tioned to Shields as grounds for discipline and in one in-stance never mentioned at all to Shields. The Respondent,however, has shown that it had valid reasons for dischargingShields, and the General Counsel has the burden of estab-lishing the allegation that Shields' discharge was unlawfullymotivated. In that respect, Shields admitted, and the evi-dence shows, that no supervisor saw him sign up employeesin the Union and apparently no supervisor knew he haddone so. As Shields also admitted, while he signed a cardand wore a union button in the plant, practically all theemployees did so. There is no evidence that Shields playeda leadership role in the Union or that the Respondent be-lieved he did. No antiunion remarks were made by theRespondent to or about Shields. And no disciplinary actionwas taken against any of the other employees who, Shieldsadmitted, were also active on behalf of the Union.In conclusion, I find, upon the entire record, that theGeneral Counsel has failed to show, by a preponderance ofcredible and probative evidence, that Shields was dis-charged because of his union or concerted activities. Ac-cordingly, I find that the evidence does not establish thatShields was discharged in violation of Section 8(a)(3) and(1) of the Act, and I shall therefore recommend dismissal ofthese allegations of the complaint.8IV THE OBJECTIONS TO THE ELECTIONA petition for an election was filed by the Union in Case26-RC--4653 on October 18, 1973, and an election pursuant8 SeeSouth Carolina Industries, Inc,181 NLRB 1031 (1970),Munro Enter-prises, Inc,210 NLRB No 62 (1974)545to a Stipulation for Certification Upon Consent Electionwas held on November 21, 1973. The tally of ballotsshowed, of 14 eligible voters, 5 cast ballotsfor and 8 againsttheUnion, and I ballot was challenged, which was notsufficient in number to affect the results of the election. Theunresolved issues raised by the Union's objections to theelection that were consolidated with the issues in the com-plaint case therefore involve conduct that occurred betweenOctober 18 and November 21, 1973. These issues are thesame as those raised in the complaint proceeding.It is found above that the Respondent interrogated andthreatened employees, orally and in writing, on or aboutNovember 7 and 8, 1973, in circumstances that constitutedviolations of Section 8(a)(1) of the Act. I find that suchconduct, occurring during the critical preelection period,precluded the employees from exercising their freedom ofchoice in selecting or rejecting the Union, and constitutessubstantial interference with the election .9 I shall thereforerecommend that the election of November 21, 1973, in Case26-RC-4653, be set aside, and that case be remanded to theRegional Director for Region 26 for the purpose of conduct-ing a new election at such time as he deems the circum-stancespermitthefreechoiceofabargainingrepresentativeV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forthin section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.VI THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) of theAct, I shall recommend that the Respondent be ordered tocease and desist therefrom and from infringing in any likeor related manner upon its employees' Section 7 rights, andthat it take certain affirmative action designed to effectuatethe policies of the Act.Upon the basis of the foregoing findings of fact and theentire record in this proceeding, I make the following:CONCLUSIONS OF LAWI.The Respondent,Gilbert International,Inc., is an em-ployer engaged in commerce within the meaning of Section2(6) and(7) of the Act.2.Local Union #1516, International Brotherhood ofElectricalWorkers,AFL-CIO, CLC, isa labor organizationwithin the meaning of Section2(5) of the Act.3.By coercivelyinterrogating employees about theirunion membership and activities,and threatening employ-ees that union organization would result in loss of employ-eWilkinsonManufacturingCo v N LR B,456 F 2d 298 (C.A 8 1972);Forbes Pavilion NursingHome,Inc,198 NLRBNo 113 (1972),Royal Alumi-num Foundry,Inc,208 NLRB No 8 (1974),VCA Sterling,Inc,209 NLRBNo 28 (1974) 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDment and job benefits, in order to discourage membershipm and activities on behalf of the above-named Union, theRespondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section7 of the Act, and has thereby engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the following recom-mended:that said case be remanded to the Regional Director forRegion 26 to conduct a new election at such time as hedeems the circumstances permit the free choice of a bar-gaining representative.10 In the event no exceptions are filed as providedby Section102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommendedOrder hereinshall, as provided in Section102.47 of theRules and Regulations,be adopted by the Boardand becomeits findings,conclusions,and Order, and allobjections thereto shall bedeemed waived for all purposes11 In the event that the Board'sOrder isenforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin thenoticereading"Posted byOrder ofthe NationalLaborRelations Board"shall be changed to read"Posted pursuant to a judgmentof the United States Court of Appealsenforcing an Orderof the NationalLabor Relations Board."ORDER 10The Respondent, Gilbert International, Inc., Jonesboro,Arkansas, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees about their unionmembership and activities, and threatening employees thatunion organization would result in loss of employment andof job benefits, in order to discourage membership in andactivities on behalf of Local Union # 1516, InternationalBrotherhood of Electrical Workers, AFL-CIO, CLC, or anyother labor organization.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post at its plant in Jonesboro, Arkansas, copies of theattached notice marked "Appendix." 11 Copies of the no-tice, on forms provided by the Regional Director for Region26, after being duly signed by the Respondent's representa-tive,shall be posted by the Respondent immediately uponreceipt thereof, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for Region 26, in writ-ing,within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.IT IS FURTHER RECOMMENDEDthat the complaint be dis-missed insofar as it alleges violations of Section 8(a)(3) ofthe Act, and of Section 8(a)(1) of the Act other than asspecifically found herein.IT IS FURTHER RECOMMENDEDthat the election conducted onNovember 21, 1973, in Case 26-RC-4653, be set aside, andAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn agency of the United States GovernmentWE WILL NOT coercively interrogate employees abouttheir union membership or activities,or threaten em-ployees with loss of employment and of job benefits inthe event of unionization,in order to discourage mem-bership in or activities on behalf of Local Union# 1516, International Brotherhood of Electrical Work-ers,AFL-CIO, CLC,or any other labor organization.WE WILLNOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof the rights guaranteed in the National Labor Rela-tions Act.GILBERT INTERNATIONAL, INC(Employer)DatedBy(Represtative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Clifford Davis FederalBuilding,Room 746, 167 North Main Street, Memphis, Tennessee38103, Telephone 901-534-3161.